McIlvaine, J.,
dissents from the views expressed in the •opinion as to the effect of the statute of Kentucky upon .the negotiability of the notes which were executed in that ■state. In my judgment the notes were not negotiable, within the meaning of commercial law, in the state where ■they were made, and, therefore, not negotiable within that meaning in this state. The quality of negotiability as understood in the commercial law is the same as in our laws relating to offset.
The statute of Kentucky inheres in these notes for the purpose of determining the character and quality of the contract.
After the quality and nature of the contract is ascertained by the statute of Kentucky, of course, the laws of Ohio in relation to offset should control the rights of the parties in the courts of this state. And if the notes are not negotiable, they were subject, under our laws, to the defense of •offset as to all claims acquired by the maker before notice -of the assignment, and pleaded by way of such défense.